Dickey, J.: This is an appeal from the decision of the Appellate Court. Motion is made here, on suggestions in the record, to expunge from the transcript certain matters alleged not to be properly a part of the record. Part of the matter consisted of a copy of the Statutes of Ohio, and the judge who tried the case says that such statutes were offered and admitted as follows, and then in parenthesis: (“Here insert in the original bill of exceptions”), but they are not in here. They are not in the original bill of exceptions; they are transcribed in full in the record. That has been the practice for more than forty years, where bills of exceptions refer to matters which can be identified. We see nothing wrong about it. The motion must be denied. Motion denied.